Case 1:14-cv-02887-JLK-MEH Document 276 Filed 06/11/20 USDC Colorado Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 14-cv-02887-JLK-MEH

  ALEJANDRO MENOCAL,
  MARCOS BRAMBILA,
  GRISEL XAHUENTITLA,
  HUGO HERNANDEZ,
  LOURDES ARGUETA,
  JESUS GAYTAN,
  OLGA ALEXAKLINA,
  DAGOBERTO VIZGUERRA, and
  DEMETRIO VALEGRA,
  on their own behalf and on behalf of all others similarly situated,

         Plaintiffs,

  v.

  THE GEO GROUP, INC.,

         Defendant.


                       WRIT OF HABEAS CORPUS AD TESTIFICANDUM


         TO UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT (ICE);

  MATTHEW ALBENCE, ACTING DIRECTOR OF ICE; DIANE WITTE, ICE LOUISIANA

  FIELD OFFICE DIRECTOR; AND ANY OTHER CUSTODIAN OF THE WITNESS:

         This Writ is issued upon Order of the United States District Court for the District of

  Colorado. I hereby command that you produce the material witness, detainee Hugo Hernandez

  Ceren, A-073-956-722, for live, videotaped deposition testimony prior to effectuating his

  removal from the United States to El Salvador.

         ORDERED this 11th day of June, 2020.

                                BY THE COURT: s/E. Van Alphen, Deputy Clerk


                                                   1
